UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7458



ROBIN W. VANDERWALL,

                                              Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA; MARK R. WARNER,
Governor; ATTORNEY GENERAL OF THE COMMONWEALTH
OF VIRGINIA; COMMANDER, VIRGINIA STATE POLICE;
ADMINISTRATOR, VIRGINIA SEX REGISTRY; A.
JOSEPH CANADA, JR.; RAMONA L. JOHNSTON,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:05-cv-01341-JCC)


Submitted:   March 7, 2007                 Decided:   April 9, 2007


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robin W. Vanderwall, Appellant Pro Se. G. Michael Favale, James
Christian Stuchell, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia; Jeff Wayne Rosen, Lisa Ehrich, PENDER & COWARD,
PC, Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robin W. Vanderwall appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.            We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court. Vanderwall v.

Virginia, No. 1:05-cv-01341-JCC (E.D. Va. Aug. 9, 2006). We grant

Vanderwall’s motion to amend his informal brief and deny his motion

for appointment of counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -